Citation Nr: 1125915	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disability of the left hand to include as due to exposure to Agent Orange and as secondary to the service-connected right shoulder disability.

2.  Entitlement to service connection for a disability of the right hand to include as due to exposure to Agent Orange and as secondary to the service-connected right shoulder disability. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks service connection for numbness and weakness in his hands.  He is service-connected for a right shoulder disability.  The Veteran did serve in Vietnam.

On VA examination in December 2007, the VA examiner noted the Veteran's symptoms, but there was no diagnosis or finding that the Veteran did not have current disability involving the hands.  As the report of examination report is not adequate to decide the claims, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has a right or left hand disability or a disability for each hand, and, if so, 



b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the current hand disability of either hand or both are caused by or aggravated by the service-connected residuals of a right shoulder injury with surgical repair of an acromioclavicular separation. 

In this context, the term "aggravation" means a permanent increase in the underlying condition, that is, an irreversible worsening of the disability beyond the natural clinical course and character of the condition due to the service-connected right shoulder disability as contrasted to a temporary worsening of symptoms.

If, however, after a review of the record, an opinion on either causation or aggravation is not possible without resort to speculation, the examiner is asked to clarify whether causation or aggravation cannot be determined because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review.






2.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


